Exhibit 10.4

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made this 17th day of December,
2015 (the “Effective Date”), by and between MYOS Corporation, a Nevada
corporation (the “Company”), and K. Bryce Toussaint (the “Executive”).

 

WHEREAS, the Company and Executive desire to enter into an employment agreement
as set forth herein.

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
intending to be legally bound hereby, the parties hereto hereby agree as
follows:

 

1.           Employment.  The Company hereby agrees to employ the Executive, and
the Executive hereby agrees to be employed by the Company, on the terms and
conditions set forth herein.

 

2.           Term.  The employment of the Executive by the Company shall
terminate on the second anniversary of the Effective Date (the “Initial Term”),
unless sooner terminated as hereinafter provided.  Following the Initial Term,
this Agreement shall be automatically renewed for successive additional one (1)
year terms (each a “Renewal Term” and together with the Initial Term, the
“Term”), unless either party gives prior written notice of non-renewal to the
other party at least sixty (60) days prior to the termination date of the
Initial Term or the then current Renewal Term, as applicable.

  

3.           Positions and Duties.  The Executive shall serve as Chief Executive
Officer of the Company and shall have such duties and responsibilities
commensurate with such positions and such additional duties and responsibilities
commensurate with such position as may be assigned to him from time to time by
the Company’s Board of Directors.  Executive shall have the authority as is
commensurate for performance of his duties and responsibilities, subject to the
terms of this Agreement and to the authority of the Company’s Board of
Directors.  During the Term, the Executive shall devote his full business time,
attention, skill and efforts to the business and affairs of the
Company.  Notwithstanding the foregoing, the Executive may engage reasonable
amounts of time in charitable, educational, religious, civic and professional
activities, provided that such activities do not materially interfere with the
services required to be rendered to the Company hereunder and do not violate the
restrictive covenants set forth in Section 10 below. The Executive shall not,
directly or indirectly, enter into any contractual or other relationship with
any contractor, supplier, vendor, consultant or customer of the Company without
the Company’s prior written consent.

 

4.           Compensation and Related Matters.  For services rendered by the
Executive hereunder during the Term, the Executive shall be compensated as
follows:

 

(a)           Base Salary. The Company shall pay the Executive a base salary
(the “Base Salary”) to be determined, from time to time, by the Company’s Board
of Directors (or the Compensation Committee of the Board of Directors).  The
initial Base Salary for the first year following the Effective Date shall be Two
Hundred and Forty Thousand ($240,000.00) per annum.  The Base Salary shall be
payable in accordance with the Company’s customary payroll practices, but in no
event less frequently than semi-monthly.  The Company shall review the
Executive’s performance and Base Salary at least annually during normal Company
salary reviews, and any adjustments to the Base Salary shall be determined by
the Company’s Board of Directors (or the Compensation Committee of the Board of
Directors), in its sole discretion.

 



 1 

 

 

(b)           Cash Bonus. The Executive may receive an annual cash bonus in an
amount up to 100% of his then current Base Salary, as may be determined by the
Board of Directors (or the Compensation Committee of the Board of Directors), in
its sole discretion, in light of the Company’s then existing and expected
business, the Executive’s performance, the then-prevailing industry standards
(for similarly situated companies) and the bonuses to be paid to other officers
of the Company.  The cash bonus will be determined and paid upon the Board of
Directors’ approval of the Company’s annual report on Form 10-K.

 

(c)           Benefits. In addition to, and not in limitation of, the rights
afforded the Executive hereunder, the Executive shall be entitled to participate
in all compensation and employee benefit plans or programs generally available
to all employees of the Company, to the fullest extent permissible under the
general terms and provisions of such plans or programs and in accordance with
the provisions thereof including, without limitation, incentive compensation,
bonus, group hospitalization, health, dental care, life, disability or other
insurance, tax-qualified and non-qualified pension, savings, thrift and
profit-sharing plans, termination or severance pay programs, sick-leave plans,
travel or accident insurance, automobile allowance or automobile lease plans,
and executive compensation plans, and equity compensation programs, including,
without limitation, capital accumulation programs, stock purchase, restricted
stock and stock option plans (such plans and programs,  collectively, the
“Employee Benefit Plans”).

 

(d)           Expenses.  The Company shall reimburse the Executive for all
reasonable out-of-pocket travel or other business expenses actually incurred or
paid by the Executive in connection with the performance of his duties and
obligations under this Agreement, subject to the Executive’s presentation of
itemized vouchers, receipts and documentation and consistent with the
reimbursement policies and procedures as the Company may, from time to time,
establish for senior officers.

 

(e)           Vacation.  Executive shall be entitled to four (4) weeks of paid
vacation per year.  The Executive shall take his vacation at such time or times
as the Executive and the Company shall determine to be mutually convenient.  In
addition, Executive shall be entitled to all other holidays, sick days and
personal days as are consistent with the Company’s policies in effect from time
to time.

 

(f)           Directors and Officers Insurance.   During the Term, the Company
shall maintain insurance covering its directors and officers, including the
Executive, against lawsuits for errors, omissions and other liabilities,
containing minimum coverage amount of $5,000,000 in the aggregate; provided,
however, that the amount of the insurance coverage and deductible may be
adjusted by the Company with the Executive’s approval.

 



 2 

 

 

(g)           Stock Grant.  The Company shall grant Executive Forty-Six Thousand
(46,000) shares of the Company’s common stock (the “Restricted Shares”) in
accordance with the Company’s 2012 Equity Incentive Plan, as amended (the
“Plan”). The Restricted Shares shall be issued to the Executive in accordance
with the following schedule: (i) 10,000 Restricted Shares shall be issued upon
the execution of this Agreement, (ii) an additional 10,000 Restricted Shares
shall be issued upon the second closing of the transactions contemplated by that
certain Securities Purchase Agreement (the “Financing”), dated the date hereof,
by and between the Company and RENS Technology Inc. (“RENS”), (iii) an
additional 10,000 Restricted Shares shall be issued upon the third closing of
the Financing, (iv) an additional 2,000 Restricted Shares shall be issued upon
the Company achieving annual “net revenues” (as reported in the Company’s most
recent periodic report filed with the Securities and Exchange Commission) of a
minimum of $10.0 million, excluding net revenues derived from China (including
mainland China, Hong Kong, Macau and Taiwan) and all countries in Southeast
Asia, (v) an additional 4,000 Restricted Shares shall be issued upon the Company
achieving annual “net revenues” (as reported in the Company’s most recent
periodic report filed with the Securities and Exchange Commission) of a minimum
of $20.0 million excluding net revenues derived from China (including mainland
China, Hong Kong, Macau and Taiwan) and all countries in Southeast Asia, and
(vi) an additional 10,000 Restricted Shares shall be issued upon the Company
achieving a market capitalization of a minimum of $100.0 million (based on the
30-day volume weighted average price of the Company’s common stock (“VWAP”). For
purposes of this Section 4(g), VWAP means, for any date, the price determined by
the daily volume weighted average price of the Company’s common stock for such
date (or the nearest preceding date) on the trading market on which the common
stock is then listed or quoted as reported by Bloomberg L.P. (based on a Trading
Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City time). Each
issuance of the Restricted Shares shall vest in four (4) equal semi-annual
installments commencing on the date of issuance, subject to Executive’s
employment with the Company on the applicable vesting date.  The Restricted
Shares shall be subject to the terms and provisions of the Plan. The Executive
agrees and acknowledges that any sale of the Restricted Shares shall comply with
the Company’s insider trading policy. The Executive further agrees and
acknowledges that the Restricted Shares are “restricted securities” within the
meaning of Rule 144(a)(3) under the Securities Act of 1933, as amended, and
therefore may not be sold or otherwise disposed of by Executive in any manner
that would constitute a violation of any applicable federal or state securities
laws, any rules of any national securities exchange on which the Company’s
securities may be traded, listed or quoted, or in violation of any Company
policy.  Upon the termination of the Executive’s employment, all unvested
Restricted Shares shall immediately be deemed forfeited and cancelled as of the
Date of Termination (as defined below).  Notwithstanding the foregoing, upon the
consummation of a transaction resulting in a Change in Control (as defined
below), all unvested Restricted Shares shall be accelerated and deemed fully
vested as of the effective date of the consummation of such Change in Control
transaction.

 



 3 

 

 

5.           Early Termination.  This Agreement may terminate prior to
expiration of the Initial Term or the then current Renewal Term as provided in
accordance with Section 2 above, or by reason of any of the following:

 

(a)           By Company for Cause.   The Company may terminate this Agreement
for “Cause” (as defined below).   For purposes of this Agreement, “Cause” shall
mean: (i) the gross and willful misconduct on the part of the Executive in
connection with the performance of his duties and responsibilities hereunder;
(ii) the breach by Executive of  any material provision of this Agreement, which
breach shall remain uncured by the Executive fourteen (14) days after receipt of
the Company’s notice of breach (provided, however, that if, in the reasonable
judgment of the Company, such breach is not curable, then the Company is not
obligated to provide such fourteen (14) day cure period and shall have the right
to immediately terminate this Agreement);  (iii) commission by Executive of
fraud, embezzlement, misrepresentation or an act of dishonesty in connection
with his duties or employment hereunder; (iv) the commission of a felony or a
misdemeanor involving moral turpitude; (v) Executive has willfully and
repeatedly refused or failed to follow specific, lawful and reasonable
directions of the Board of Directors and the failure of the Executive to remedy
such refusal or failure fourteen (14) days after of receipt of the Company’s
written notice thereof; (vi) the violation by Executive of any statutory or
common law duty of loyalty to the Company as determined in an arbitration or
final  judgment by a court of competent jurisdiction or (vi) in the event the
first closing, the second closing or the third closing of the Financing is not
consummated.

 

(b)           By Executive for Good Reason.   The Executive may terminate this
Agreement for “Good Reason” (as defined below).  For purposes of this Agreement,
“Good Reason” shall mean: (i) the breach by the Company of  any material
provision of this Agreement, which breach shall remain uncured by the Company
thirty (30) days after receipt of the Executive’s notice of breach; (ii) the
relocation of the principal location of Executive’s employment outside of a
50-mile radius from Cedar Knolls, New Jersey, without Executive’s prior written
consent; (iii) any diminution in Executive’s title; or (iv) following a Change
in Control, if there shall be: (A) any material diminution in the duties of
Executive, or (B) any material reduction or diminution of the compensation due
the Executive pursuant to Section 4 hereof or any material diminution of the
rights granted to the Executive under this Agreement, except for
across-the-board salary reductions similarly affecting all executives or senior
officers of the Company; provided, that in all events the termination of
Executive’s service with the Company shall not be treated as a termination for
“Good Reason” unless such termination occurs not more than six (6) months
following the initial existence of the occurrence of the event or condition
claimed to constitute “Good Reason.”

 

(c)           Death or Disability of Executive.   This Agreement shall terminate
immediately upon the death of Executive or the Company’s determination of
Executive’s “Disability” (as defined below).  For purposes of this Agreement,
“Disability” shall mean: (i) that the Executive is permanently disabled so as to
qualify for full benefits under the Company’s then-existing disability insurance
policy; or (ii) if the Company does not maintain any such disability policy on
the date of determination, the inability of the Executive to work for a period
of ninety (90) days during any twelve (12) consecutive calendar month period due
to illness or injury of a physical or mental nature, supported by the completion
by the Executive’s attending physician or a doctor for the Company or its
insurer of a medical certification form outlining the disability and treatment.

 



 4 

 

 

6.           Severance Provisions Generally.

 

(a)           Any termination of Executive’s employment by the Company shall be
communicated by written Notice of Termination to Executive and any termination
by the Executive of his employment shall be communicated by written Notice of
Termination to the Company.  For purposes of this Agreement, a “Notice of
Termination” shall mean a notice that shall indicate the specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated.

 

(b)           For purposes of this Agreement, the “Date of Termination” shall
mean (i) if the Executive’s employment is terminated by his death, the date of
his death, (ii) if the Executive’s employment is terminated for Cause or without
Cause by the Company, the date specified in the Notice of Termination, (iii) if
the Executive’s employment is terminated as a result of a Disability, the date
on which the Company determines that the Executive is Disabled, and (iv) if the
Executive terminates his employment for Good Reason or otherwise voluntarily
terminates his employment without Good Reason, the date specified in the Notice
of Termination.

 

(c)           If this Agreement is terminated by the Company for Cause or by
reason of Executive’s death or Disability or if this Agreement is terminated by
the Executive without Good Reason, then the Company shall pay Executive the
following:

 

(i)   Accrued and unpaid Base Salary up to and including the Date of
Termination; (ii)   Accrued and unpaid benefits to the Executive under Employee
Benefit Plans up to and including the Date of Termination; and (iii)   In the
case of termination by reason of Executive’s death, the retention of the
Restricted Shares to the extent vested as of immediately prior to the Date of
Termination.

 

For the avoidance of doubt, all unvested Restricted Shares shall be deemed
forfeited and cancelled as of the Date of Termination in the case of termination
by the Company for Cause or by Executive without Good Reason.

 

(d)           If this Agreement is terminated by the Company (other than a
termination by the Company for Cause or by reason of Executive’s death or
Disability ) or by the Executive with Good Reason, then the Company shall pay
Executive the applicable severance payments as set forth in Section 7. Said
severance payments shall be payable in equal installments semi-monthly over the
applicable severance period in accordance with the Company’s customary payroll
practices.

 

(e)           If this Agreement is terminated by the Company (or its successor)
in connection with or as a result of a Change in Control, then the Company shall
pay Executive the severance payments as set forth in Section 8 below.

 



 5 

 

 

(f)           Executive shall not be required to mitigate (by seeking any other
employment, self-employment or any other income producing pursuit) any amounts
or benefits payable to him upon termination of this Agreement.

 

(g)           Executive shall not be required to set off against any amounts or
benefits payable to him upon termination of his employment under this Agreement,
any compensation for other employment, consultancy or unemployment benefits
received while he is receiving payments and benefits under this Agreement.

 

7.           Severance Payments. So long as Executive has served as an executive
of the Company for twelve (12) months from the date hereof, the Company shall
provide Executive the following severance amounts:

 

(i)   Accrued and unpaid Base Salary up to and including the Date of
Termination; (ii)   Accrued and unpaid benefits to the Executive under Employee
Benefit Plans up to and including the Date of Termination; (iii)   The retention
of the Restricted Shares to the extent vested as of the date immediately prior
to the Date of Termination; (iv)   Continued provision of Base Salary for the
number of months equal to the years of service to the Company by Executive
following the one-year anniversary of the Date of Termination;  and (v)   100%
of COBRA premiums for Executive and his immediate family for six (6) months
following the Date of Termination.

 

8.           Severance Due to a Change in Control.

 

(a)           For purposes of this Agreement, a “Change in Control” shall mean:
(i) the sale, conveyance or disposition (in one or a series of related
transactions) of all or substantially all of the stock or assets of the Company,
or (ii) a consolidation or merger of the Company with or into any other
corporation or corporations; provided, however, that a consolidation or merger
involving the Company shall not be deemed to be a Change in Control if (A) the
other party (or, if more than one, one of the other parties) to such transaction
is an affiliate of the Company or (B) following completion of the transaction,
the holders of shares of the Company’s capital stock immediately prior to the
transaction, own shares which represent a majority of voting power of the
surviving corporation (it being understood that for purposes of this Section 8,
(X) the phrase “majority of the voting power” of a corporation shall mean a
majority of all of the then outstanding capital stock of the corporation having
voting power, and (Y) the phrase “affiliate of the Company” shall mean, with
respect to the Company, any other person or entity which directly or indirectly
controls, is controlled by or under common control with the Company. For the
avoidance of doubt, the Financing or any other transaction with RENS or any of
its affiliates shall not be deemed a Change in Control.

 



 6 

 

 

(b)           If, at any time after the Effective Date, this Agreement is
terminated by the Company (or its successor) in connection with or as a result
of a Change in Control or by the Executive for Good Reason in connection with or
following a Change in Control, and Executive has served as an executive of the
Company for twelve (12) months from the date hereof, then the Company (or its
successor) shall provide Executive the following severance amounts:

 

 (i)   Accrued and unpaid Base Salary up to and including the Date of
Termination; (ii)   Accrued and unpaid benefits to the Executive under Employee
Benefit Plans up to and including the Date of Termination; (iii)   The retention
of all Restricted Shares which shall be deemed fully vested as of the effective
date of the consummation of the Change in Control transaction; (iv)   Continued
provision of Base Salary for the number of months equal to the years of service
to the Company by Executive following the one-year anniversary of the Date of
Termination; and (v)   100% of COBRA premiums for Executive and his immediate
family for six (6) months following the Date of Termination.

  

9.           Confidentiality.

 

(a)           “Confidential Information” shall mean all information (in written,
oral or electronic form) of the Company and its affiliates that is designated by
the Company as being confidential or should have been reasonably understood by
Executive to be confidential.  Confidential Information shall include, without
limitation, all documentation provided by the Company, including but not limited
to, all inventions, technology, trade secrets, know-how, technical information
and data, improvements, formulas, research, development, laboratory notebooks,
processes, diagrams, designs, drawings, engineering, test procedures and
specifications, manufacturing specifications, configurations, packaging, search
results, and any documents or materials relating thereto, business, financial,
accounting, insurance, and marketing information, analyses, forecasts,
predictions or projections, documents, systems, specifications, research and
development information, prices, proposed transaction terms and other commercial
information and/or trade and business secrets.

 

(b)           Confidential Information shall not include information that: (i)
is or becomes public domain through no action on the part of Executive; (ii) is
lawfully obtained from any source other than the Company, without an obligation
to keep it confidential; (iii) is previously known to Executive without an
obligation to keep it confidential; (iv) is required to be disclosed pursuant to
any applicable law, regulation, judicial or administrative order or decree, or
request by other regulatory organization having authority pursuant to the law;
provided, however, that Executive shall first have given prior written notice to
the Company so that the Company may seek a protective order requiring that the
Confidential Information not be disclosed; or (v) is independently developed by
Executive without the use of the Confidential Information.

 

(c)           Executive hereby agrees that, during the Term and for three (3)
years thereafter, he:  (i) shall use the Confidential Information  solely in
connection with the performance of his duties under this Agreement, and not for
any other purpose whatsoever without the prior express written consent of the
Company;  (ii)  shall not copy, disclose or reveal any of the Confidential
Information to any third party without the prior express written consent of the
Company; (iii) shall take  strict precautions to maintain the confidentiality of
the Confidential Information received; (iv) shall, within five (5) days of a
written request by the Company, destroy or return any and all copies on any
media containing the Confidential Information.

 



 7 

 

 

(d)           Unauthorized disclosure or use of Confidential Information may
give rise to irreparable injury, which may not be adequately compensated by
damages. In the event of a breach or threatened breach of this Section 9, the
Company shall be entitled to a preliminary injunction and a temporary
restraining order restraining the Executive from using or disclosing the
Confidential Information or such other equitable relief as may be necessary to
protect the interests of the Company.  Such remedy shall be additional to and
not a limitation upon any other remedy which may otherwise be legally available
to the Company, including but not limited to a remedy for actual damages
occasioned by the breach of the terms of this Section 9 (which damages shall
include costs, expenses and reasonable attorneys’ fees).

 

(e)           Executive acknowledges and agrees that he is aware that: (i) the
Confidential Information may contain material, non-public information regarding
the Company and/or its affiliates (“Insider Information”) and (ii) the United
States securities laws prohibit any persons who have material, non-public
information concerning the Company and/or its affiliates from purchasing or
selling securities of the Company or from communicating such information to any
person under circumstances in which it is reasonably foreseeable that such
person is likely to purchase or sell such securities in reliance upon such
information. Accordingly, the Executive acknowledges and agrees to maintain all
Confidential Information and material non-public information of the Company
and/or its affiliates.   The Executive acknowledges and agrees that he will
abide by all laws, rules and regulations relating to the handling of and acting
upon Insider Information (including trading (directly or indirectly) while in
possession of Insider Information or disclosing or utilizing Insider Information
in connection with the purchase or sale of securities). Further, the Executive
will not, and will use his best efforts to ensure that his affiliates (and any
person acting on their behalf or in concert with them) will not, trade in the
securities of the Company (including any securities convertible into such
securities, or any other right to acquire such securities) on the basis of, or
if and while it or its representatives are in possession of Insider Information
until such time as the Company has publicly disclosed such information.

 

10.           Non-Competition and Non-Solicitation.

 

(a)           The Executive covenants and agrees that during the Term hereof and
for a period of two (2) years following the termination of his employment
hereunder (the “Restricted Period”), that he will not, directly or indirectly,
at any time during the Term and/or the Restricted Period and anywhere within the
continental United States:

 

  (i)   own, operate, manage, join, control, participate in the ownership,
management, operation or control of, or be paid or employed by, or acquire any
securities of, or otherwise become associated with or provide assistance to, as
an employee, consultant, director, officer, shareholder, partner, agent,
associate, principal, representative or in any other capacity, any business
entity which engages in any directly competitive line of business in which the
Company is engaged during the Executive’s employment with the Company
(including, but not limited to, the development and commercialization of
therapeutic and dietary supplement products relating to myostatin inhibition
and/or regulation); provided, however, that the foregoing shall not prevent the
Executive from owning, in the aggregate, an amount not exceeding five percent
(5%) of the issued and outstanding voting securities of any class of any
corporation whose voting capital stock traded or listed on a national securities
exchange or in the over-the-counter market; and

 

       (ii)   solicit to employ or engage, for or on behalf of himself or any
third party, any employee, vendor or agent of the Company.

 



 8 

 

 

(b)           The Executive hereby agrees that he will not, directly or
indirectly, for or on behalf of himself or any third party, at any time during
the Term and/or the Restricted Period, solicit any customers of the Company
(and/or its successor) with respect to products or services directly competitive
with products or services then being sold by the Company (and/or its successor).

 

(c)           If any of the restrictions in this Section 10 shall be held by a
court of competent jurisdiction to be unenforceable, illegal or invalid by
reason of the extent, duration or geographical scope thereof or otherwise, then
the court making such determination shall have the right to reduce such extent,
duration, geographical scope or other provisions hereof, and this Section 10, in
its reduced form, shall remain valid,   in full force and effect and enforceable
in the manner contemplated hereby.

 

11.          Ownership of Product Ideas and Assignment.

 

(a)           The Executive will disclose to the Company all Product Ideas.  For
purposes of this Agreement, “Product Ideas” shall mean all ideas, potential
marketing and sales relationships, inventions, copyrightable expressions,
research, plans for products or services, marketing plans, original works of
authorship, know how, trade secrets, information, data, developments,
discoveries, improvements, modifications, technology and designs, whether or not
eligible for patent or copyright protection, which relate to the business of the
Company, made, conceived, expressed, developed, or actually or constructively
reduced to practice by the Executive within the scope of Executive's employment,
whether solely or jointly with other Company employees or consultants retained
by Company during the Term.

 

(b)           The Executive acknowledges and agrees that the Product Ideas and
any resulting patents or trademarks shall be the exclusive property of the
Company, and that all of said Product Ideas shall be considered as “work made
for hire” belonging to the Company.  To the extent any such Product Ideas, under
applicable law, may not be considered work made for hire by the Executive for
the Company, the Executive hereby assigns and, upon its creation, automatically
and irrevocably assigns to the Company, without any further consideration, all
right, title and interest in and to such Product Ideas, including, without
limitation, any copyright, other intellectual property rights, all contract and
licensing rights, and all claims and causes of action of any kind with respect
to such materials.  The Company shall have the exclusive right to use the
Product Ideas, whether original or derivative, for all purposes without
additional compensation to the Executive.  At the Company’s expense, the
Executive will assist the Company to perfect the Company’s rights in the Product
Ideas and to protect the Product Ideas throughout the world, including, without
limitation, promptly executing and delivering such patent, copyright, trademark
or other applications, assignments, descriptions and other instruments and to
take such actions for and on behalf of the Executive as may be necessary to vest
title to and/or defend or enforce the rights of the Company in the Product
Ideas.

 



 9 

 

 

12.           Specific Performance; Injunctive Relief.  The Company and the
Executive each acknowledge and agree that irreparable damage would occur in the
event that the provisions of Sections 9, 10 or 11 of this Agreement were not
performed in accordance with its specific terms or were otherwise breached.  It
is accordingly agreed that the parties shall be entitled to seek an injunction
or injunctions to prevent breaches of the such provisions of this Agreement and
to enforce specifically the terms and provisions thereof in any court of the
United States or any state thereof having jurisdiction, this being in addition
to any other remedy to which they may be entitled at law or equity.

 

13.           Indemnification.   The Company shall indemnify and hold harmless
Executive to the maximum extent permitted by the Company’s Articles of
Incorporation, By-Laws, and the Nevada Corporations Code, as amended.

 

14.           Withholding.  The Company shall be entitled to deduct and
withhold, from the Base Salary, bonuses, severance payments and/or any other
amounts otherwise payable pursuant to this Agreement, such amounts as the
Company determines that it is required to deduct and withhold under the Internal
Revenue Code of 1986, as amended,   or any provision of state or local tax law,
with respect to the making of such payment.

 

15.           Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement other than Section 4 (it being
acknowledged by the Parties that Section 4 is an integral and material part of
this Agreement) is held to be invalid, illegal or unenforceable in any respect
under any applicable law or rule in any jurisdiction, such invalidity,
illegality or unenforceability will not affect any other provision or any other
jurisdiction, but this Agreement will be reformed, construed and enforced in
such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

 

16.           Notice. For the purposes of this Agreement, notices, demands and
all other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when personally delivered or (unless
otherwise specified) mailed by United States certified mail, return receipt
requested, postage prepaid, or one day after delivery to an overnight air
courier guaranteeing next day delivery, addressed as follows:

 

If to Executive:

 

K. Bryce Toussaint

100 Crescent Court

Suite 700

Dallas TX 75201

 



 10 

 

 

If to the Company:

 

MYOS Corporation

45 Horsehill Road, Suite 206

Cedar Knolls, NJ  07927

Attention: Chairman of the Board

 

or to such other address as any party may have furnished to the others in
writing in accordance herewith, except that notice of change in address shall be
effective only upon receipt.

 

17.           Assignment.  This Agreement may not be assigned by the Executive,
but may be assigned by the Company to any successor to, or assign of, its
business and will inure to the benefit and be binding upon any such successor or
assign.  The term the “Company” as used throughout this Agreement shall include
(i) any successors or assigns of Company, and (ii) any successor, individual,
association, partnership or corporation to which all or substantially all of the
business, stock or assets of the Company shall have been transferred, and (iii)
any other corporation into or with which Company shall have or has been merged,
consolidated, reorganized or absorbed, all of whom shall be bound by the
provisions of this Agreement, provided that no such assignment, sale of assets,
merger or other such event shall relieve the Company, of its obligations
hereunder.

 

18.           Counterparts.  This Agreement may be executed in several
counterparts, each of which may be delivered by and among the parties by
facsimile or other electronic transmission and each of which shall be deemed to
be an original but all of which together will constitute one and the same
instrument.

 

19.           Entire Agreement.  This Agreement constitutes the entire agreement
between the parties pertaining to the subject matter hereof, and fully
supersedes any and all prior agreements between the parties hereto respecting
the Executive’s employment.  In addition, no amendment or modification to this
Agreement shall be valid unless set forth in writing and signed by each of the
parties.

 

20.           Headings.  The headings contained herein are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.

 

21.           Governing Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of New
Jersey without regard to its conflicts of law principles.

 







 

22.           Representations.

 

(a)           Executive’s Representations.   Executive hereby represents and
warrant to the Company that (i) the execution, delivery and performance of this
Agreement by Executive does not and will not conflict with, breach, violate or
cause a default under any contract, agreement, instrument, order, judgment or
decree to which Executive is a party or by which he is bound, (ii) Executive is
not a party to or bound by any employment agreement, non-compete agreement or
confidentiality agreement with any other person or entity, and (iii) upon the
execution and delivery of this Agreement by all of the parties hereto, this
Agreement shall be valid and binding obligation of Executive, enforceable in
accordance with its terms.

 

(b)           Company’s Representations.   Company hereby represents and
warrants to the Executive that (i) the execution, delivery and performance of
this Agreement by Company does not and will not conflict with, breach, violate
or cause a default under any contract, agreement, instrument, order, judgment or
decree to which Company is a party or by which Company is bound, (ii) this
Agreement has been duly approved by its Board of Directors (or the Compensation
Committee of the Board of Directors) and the undersigned signatory of the
Company has authority to execute this Agreement on behalf of the Company, and
(iii) upon the execution and delivery of this Agreement by all parties hereto,
this Agreement shall be the valid and binding obligation of Company, enforceable
in accordance with its terms.

 

23.           Survival.   Sections 4(f), 4(g), 6, 7, 8, 9, 10, 11, 12, 13, 14,
19, 21, 23 and 24 shall survive the termination of this Agreement.

 

24.           Attorneys Fees.  The parties shall be responsible for their own
respective costs and expenses incurred in connection with negotiation and
execution of this Agreement and any dispute involving this Agreement, including
attorneys’ fees and costs.

 

[Signature Page Follows]

 

 11 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.

 

MYOS CORPORATION       By: /s/ Robert J. Hariri   Name: Robert J. Hariri  
Title: Chairman of the Board

 

EXECUTIVE       /s/ Rick Toussaint   Rick Toussaint  

 

 

12

 

